 

Exhibit 10.1

 



LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this "Agreement") dated this 1st day of December, 2014  

BETWEEN:    

  Hillary Merchant Inc, a New York Corporation,  

(the "Lender")

  

OF THE FIRST PART  

AND    

  American Education Center Inc, a New York Corporation   (the "Borrower")



 

OF THE SECOND PART  

IN CONSIDERATION OF the Lender loaning certain monies (the "Loan") to the
Borrower, and the Borrower repaying the Loan to the Lender, both parties agree
to keep, perform and fulfill the promises and conditions set out in this
Agreement:

 

Loan Amount & Interest

1. The Lender promises to loan $295,578.76 USD to the Borrower and the Borrower
promises to repay this principal amount to the Lender, with interest payable on
the unpaid principal at the rate of 10% percent per annum, calculated yearly not
in advance.

 

Payment

2. This Loan principal will be paid in full on December 13th, 2019. Interests
will be paid on the last day of each quarter of each year from 2015 to 2018, and
on March 31, 2019, June 30, 2019, September 30, 2019 and December 12, 2019.

 

Use of Loan

3. The purpose of this loan is for pay off the security deposit and first month
rent for the new location at 2 Wall Street 8th Floor, New York NY 10005.

 

Default

4. Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
Agreement at that time to be immediately due and payable.

 

Governing Law

5. This Agreement will be construed in accordance with and governed by the laws
of the State of New York.

 

Costs

6. All costs, expenses and expenditures including, without limitation, the
complete legal costs incurred by enforcing this Agreement as a result of any
default by the Borrower, will be added to the principal then outstanding and
will immediately be paid by the Borrower.

 

Binding Effect

7. This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
Borrower and Lender. The Borrower waives presentment for payment, notice of
nonpayment, protest, and notice of protest.

 

Amendments

8. This Agreement may only be amended or modified by a written instrument
executed by both the Borrower and the Lender.

 



 

 

 

[image_001.jpg] 

 



 

